IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

T. B., A CHILD,                     NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-2754

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed January 16, 2015.

An appeal from the Circuit Court for Hamilton County.
Kenneth N. Scaff, Jr., Acting Circuit Judge.

Nancy A. Daniels, Public Defender, and Colleen D. Mullen, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Kristen Bonjour, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, MARSTILLER, and OSTERHAUS, JJ., CONCUR.